     Case: 1:21-cv-02160 Document #: 17 Filed: 04/22/21 Page 1 of 2 PageID #:2311




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

H-D U.S.A., LLC,
                                                   Case No. 21-cv-02160
               Plaintiff,
                                                   Judge Andrea R. Wood
v.
                                                   Magistrate Judge Beth W. Jantz
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,
               Defendants.


                                      NOTICE OF FILING

        PLEASE TAKE NOTICE that Plaintiff, by its counsel, has filed Plaintiff’s Ex Parte

Motion for Entry of a Temporary Restraining Order, Including a Temporary Injunction, a

Temporary Asset Restraint, and Expedited Discovery, Motion for Electronic Service of Process

Pursuant to Fed. R. Civ. P. 4(f)(3), and Motion for Leave to File Under Seal (the “Motions”).

        Pursuant to the Tenth Amended General Order 20-0012, Plaintiff has not noticed the

Motions for a hearing, but Plaintiff is available for a telephonic hearing if requested by the Court.
   Case: 1:21-cv-02160 Document #: 17 Filed: 04/22/21 Page 2 of 2 PageID #:2312




Dated this 22nd day of April 2021.   Respectfully submitted,

                                     /s/ Justin R. Gaudio
                                     Amy C. Ziegler
                                     Justin R. Gaudio
                                     RiKaleigh C. Johnson
                                     Martin F. Trainor
                                     Greer, Burns & Crain, Ltd.
                                     300 South Wacker Drive, Suite 2500
                                     Chicago, Illinois 60606
                                     312.360.0080 / 312.360.9315 (facsimile)
                                     aziegler@gbc.law
                                     jgaudio@gbc.law
                                     rjohnson@gbc.law
                                     mtrainor@gbc.law

                                     Counsel for Plaintiff H-D U.S.A., LLC




                                        2
